FILED
                            NOT FOR PUBLICATION
                                                                               APR 20 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARIA DEL RUFUGIO VILLALOBOS                     No.     18-72645
VILLALOBOS,
                                                 Agency No. A206-517-664
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 3, 2020**
                               Seattle, Washington

Before: McKEOWN, N.R. SMITH, and NGUYEN, Circuit Judges.

      Maria Del Rufugio Villalobos Villalobos (“Villalobos”) petitions for review

of the decision by the Board of Immigration Appeals (“BIA”) dismissing the

appeal of the immigration judge’s (“IJ”) denial of her applications for asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We deny the petition for review.

1.    Substantial evidence supports the BIA’s conclusion that Villalobos did not

establish a nexus to a protected ground.1 Although asylum claims require that the

persecution be based on “one central reason,” withholding of removal claims only

require “a reason” for the persecution. See Barajas-Romero v. Lynch, 846 F.3d
351, 360 (9th Cir. 2017). The BIA concluded that Villalobos failed to establish

that she was or would be persecuted on account of a protected ground for any

reason; rather, she was targeted because of the Knights Templar’s desire to

continue its criminal efforts. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (petitioner’s “desire to be free from harassment by criminals motivated by

theft or random violence . . . bears no nexus to a protected ground”). Notably, the

Knights Templar had extorted money from her and her family every month over a

ten-year period and, on one occasion, had physically threatened her at gunpoint

before taking all the money from the register at her parents’ store. Further,

Villalobos’s parents continue to pay monthly extortion fees. Thus, the BIA

concluded that the Knights Templar’s threat of harm after she signed the petition



      1
        For purposes of this conclusion the BIA assumed that Villalobos had
presented a timely asylum claim, cognizable social groups, and a political opinion.
                                          2
was “at most, merely incidental to [its] criminal motives.” Villalobos argues that

the BIA erred in concluding that she was not persecuted on account of a protected

ground; however, to reverse the BIA, Villalobos must present “evidence [that] not

only supports [a contrary] conclusion, but compels it.” See INS v. Elias-Zacarias,

502 U.S. 478, 481 n.1 (1992). Villalobos failed to meet this strict standard of

review. Accordingly, Villalobos’s asylum and withholding of removal claims fail.2

2.    Substantial evidence supports the BIA’s denial of CAT relief. Although the

BIA recognized that the Mexican government was not always effectual in its

efforts against the cartel, there was insufficient evidence to show that the

government and the Knights Templar worked together. Thus, Villalobos failed to

establish a clear probability that she will face torture “inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity” upon her removal to Mexico. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014) (quoting Zheng v.

Ashcroft, 332 F.3d 1186, 1188 (9th Cir. 2003)); see also id. at 1034 (noting that the

mere fact “a government has been generally ineffective in preventing or




      2
       Because we deny the petition on the lack of nexus to a protected ground,
we need not address Villalobos’s other arguments.
                                            3
investigating criminal activities” does not “raise an inference that public officials

are likely to acquiesce in torture”).

      PETITION FOR REVIEW DENIED.




                                           4